Case 1:14-cv-02887-JLK-MEH Document 187-11 Filed 06/20/19 USDC Colorado Page 1 of
                                       4




                          Exhibit I
      Case 1:14-cv-02887-JLK-MEH Document 187-11 Filed 06/20/19 USDC Colorado Page 2 of
6/20/2019                                                    4 information will stay safe on the internet — Quartz
                             None of your pixelated or blurred




                                                                     BLURRED LINES

                   Nothing pixelated will stay safe on the internet
     By Dave Gershgorn • September 12, 2016




     Blurring personal information isn’t good enough anymore.                                                        STEVEN STRAITON/ CC BY .




                           It’s becoming much easier to crack internet privacy measures,
                           especially blurred or pixelated images. Those methods make
                           it tough for people to see sensitive information such as obscured
                           license plate numbers or censored faces, but researchers
                           from University of Texas at Austin and Cornell University say
                           that the practice is wildly insecure in the age of
                           machine learning.


https://qz.com/779625/none-of-your-pixelated-or-blurred-information-will-stay-safe-on-the-internet/                       1/3
      Case 1:14-cv-02887-JLK-MEH Document 187-11 Filed 06/20/19 USDC Colorado Page 3 of
6/20/2019                                                    4 information will stay safe on the internet — Quartz
                             None of your pixelated or blurred

                           Using simple deep learning tools, the three-person team
                           was able identify obfuscated faces and numbers with alarming
                           accuracy. On an industry standard dataset where humans had
                           0.19% chance of identifying a face, the algorithm had 71%
                           accuracy (or 83% if allowed to guess ve times). The algorithm
                           doesn’t produce a deblurred image—it simply identi es what it
                           sees in the obscured photo, based on information it already
                           knows. The approach works with blurred and pixelated images,
                           as well as P3, a type of JPEG encryption pitched as a secure way
                           to hide information.


                           Specialized tools for seeing through blur and pixelation have
                           been popping up throughout this year, like the Max Planck
                           Institute’s work on identifying people in blurred Facebook
                           photos. What distinguishes the UT and Cornell research is its
                           simplicity. The attack uses Torch (an open-source deep learning
                           library), Torch templates for neural networks, and standard
                           open-source data.




                                                                                                               MCPHERSON ET AL.




                           Even photos obscured by YouTube’s blur feature (center, right) can be recognized.




                           “We’re using this off-the-shelf, poor man’s approach,” says
                           Vitaly Shmatikov, co-author of the paper and professor at
                           Cornell. “Just take a bunch of training data, throw some neural
                           networks on it, throw standard image recognition algorithms on
                           it, and even with this approach…we can obtain pretty good
                           results.”


https://qz.com/779625/none-of-your-pixelated-or-blurred-information-will-stay-safe-on-the-internet/                               2/3
      Case 1:14-cv-02887-JLK-MEH Document 187-11 Filed 06/20/19 USDC Colorado Page 4 of
6/20/2019                                                    4 information will stay safe on the internet — Quartz
                             None of your pixelated or blurred

                           Shmatikov acknowledges that the Max Planck Institute’s work is
                           more nuanced, taking into account contextual clues about
                           identity. But he says that his simpler approach shows how
                           weak these privacy methods really are. (He doesn’t mention that
                           his method also is 18% more accurate in a comparable test.)


                           To build the attacks that identi ed faces in YouTube videos,
                           researchers took publicly-available pictures and blurred
                           the faces with YouTube’s video tool. They then fed the algorithm
                           both sets of images, so it could learn how to correlate blur
                           patterns to the unobscured faces. When given different images
                           of the same people, the algorithm could determine their identity
                           with 57% accuracy, or 85% percent when given ve chances.


                           “It’s pretty simple stuff,” says Richard McPherson, co-author and
                           a visiting student at Cornell Tech. “The only real restriction is
                           having a data set you could train these machine
                           learning techniques on. But that’s available.”


                           Training data could be as simple as images on Facebook or a
                           staff directory on a website. For numbers and letters
                           (even handwritten), the training data is publicly available online.


                           Companies like YouTube that recommend blurring should make
                           it clear that their privacy measures only protect information
                           from humans, not machines or determined adversaries, say
                           McPherson and Shmatikov.


                           “In security and privacy, people do not fully appreciate the
                           power of machine learning,” says Shmatikov. “Until somebody
                           shows how even off-the-shelf technology can be used for privacy
                           breaches, people in security and privacy aren’t going to realize
                           it.”




https://qz.com/779625/none-of-your-pixelated-or-blurred-information-will-stay-safe-on-the-internet/                  3/3
